DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 4/28/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,319. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,999,319
Claim 1: A method comprising:
detecting an attack event targeting a customer network resource;
     determining a routing scheme that routes network traffic to one or more mitigation systems of a mitigation network;
     communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first Domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation system; and
     causing the network traffic to be routed to according to the routing scheme,
     wherein a distributed system of devices determines the routing scheme based on signaling from a central server, and
     a plurality of possible routing scheme are predetermined before the attack event is detected. 

Claim 1: A method comprising:
     detecting an attack event targeting a customer network resource;
     determining a routing scheme that routes network traffic to one or more mitigation systems of a mitigation network;
     communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first Domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation systems;
     causing the network traffic to be routed to according to the routing scheme;
     detecting an end of the attack event; and
     communicating another routing scheme corresponding to the non-mitigation system to the one or more routing devices.
   

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for detecting an attack event targeting a customer network resource; determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network and communicating the routing scheme to one or more routing devices and only differing in that the claims of the '319 patent explicitly recite detecting an end of the attack event; and communicating another routing scheme corresponding to the non-mitigation system to the one or more routing devices. Thus, the claims of the ‘931 patent are rendered as obvious variants of the instant claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,333,969. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,333,969
Claim 1: A method comprising:
detecting an attack event targeting a customer network resource;
     determining a routing scheme that routes network traffic to one or more mitigation systems of a mitigation network;
     communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first Domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation system; and
     causing the network traffic to be routed to according to the routing scheme,
     wherein a distributed system of devices determines the routing scheme based on signaling from a central server, and
     a plurality of possible routing scheme are predetermined before the attack event is detected. 

Claim 1: A method comprising:
providing a mitigation network comprising one or more mitigation systems:
by the mitigation network:
detecting an attack event targeting a customer network resource;
determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network; and
communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation systems;
by the one or more mitigation systems:
receiving the network traffic; and
initiating scrubbing of the network traffic according to one or more mitigation rules.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for detecting an attack event targeting a customer network resource; determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network and communicating the routing scheme to one or more routing devices and only differing in that the claims of the '969 patent explicitly recite one or more mitigation systems:
receiving the network traffic; and initiating scrubbing of the network traffic according to one or more mitigation rules. Thus, the claims of the ‘969 patent are rendered as obvious variants of the instant claims.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10097579. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10,097,579
 Claim 1: A method comprising:
detecting an attack event targeting a customer network resource;
     determining a routing scheme that routes network traffic to one or more mitigation systems of a mitigation network;
     communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first Domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation system; and
     causing the network traffic to be routed to according to the routing scheme,
     wherein a distributed system of devices determines the routing scheme based on signaling from a central server, and
     a plurality of possible routing scheme are predetermined before the attack event is detected. 

A method comprising:
     providing a mitigation network comprising one or more mitigation systems:
    by the mitigation network:
    detecting an attack event targeting a customer network resource;
    determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network; and
    communicating routing scheme to one or more routing devices;
    by the one or more mitigation systems:
     receiving the network traffic ; and
initiating scrubbing of the network traffic according to one or more mitigation rules,
    wherein communicating the routing scheme to one or more routing devices comprises:
    communicating one or more routing updates using a routing protocol, wherein the routing scheme is a Domain Name Service(DNS) entry and the one or more routing devices comprises a DNS resolver, wherein the one or more routing updates comprises a DNS zone transfer, and
    wherein communicating one or more routing updates comprises:
    causing a DNS resolver to update from a non-mitigation DNS zone associated with a non-mitigation system of the mitigation network to a mitigation DNS zone associated with the mitigation system.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for detecting an attack event targeting a customer network resource; determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network and communicating the routing scheme to one or more routing devices and claim is merely a broader version of claim 1 of U.S. Patent No. 10,097,579 contains at least all of the limitations(or obvious equivalents) recited in claim 1 of the instant application.
With regard to claims of the 2-6,8-12 and 14-15 depending from one of independent claims 1,7 and 13, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,097,579 in view the foregoing nonstatutory double patenting rejection of claim 1.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,769,202. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Application No. 9,769,202
 Claim 1: A method comprising:
detecting an attack event targeting a customer network resource;
     determining a routing scheme that routes network traffic to one or more mitigation systems of a mitigation network;
     communicating the routing scheme to one or more routing devices to cause the one or more routing devices to update from a first Domain Name Service(DNS) zone associated with a non-mitigation system of the mitigation network to a second DNS zone associated with the one or more mitigation system; and
     causing the network traffic to be routed to according to the routing scheme,
     wherein a distributed system of devices determines the routing scheme based on signaling from a central server, and
     a plurality of possible routing scheme are predetermined before the attack event is detected. 

Claim 1: A method comprising
     providing a mitigation network comprising a non-mitigation system and one or more mitigation system;
by the non-mitigation system:
receiving first network traffic bound for a customer network resource according to a first routing scheme, wherein at least a portion of the first network traffic does not pass through the one or more mitigation systems before being received by the non-mitigation system; and
sending the first network traffic to the customer network resource;
by the mitigation network:
detecting an attack event targeting the customer network resource;
determining a second routing scheme that routes second network traffic to the one or more mitigation systems, wherein the second network traffic would have been routed to the non-mitigation system under the first routing scheme without passing through the one or more mitigation systems; and
communicating the second routing scheme to one or more routing devices;
by the one or more mitigation systems:
receiving the second network traffic; and
initiating scrubbing of the second network traffic according to one or more mitigation rules.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for detecting an attack event targeting a customer network resource; determining a routing scheme that routes network traffic to one or more mitigation systems of the mitigation network and communicating the routing scheme to one or more routing devices and claim is merely a broader version of claim 1 of U.S. Patent No. 9,769,202 contains at least all of the limitations(or obvious equivalents) recited in claim 1 of the instant application.
With regard to claims of the 2-6,8-12 and 14-15 depending from one of independent claims 1,7 and 13, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,769,202 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 1-15 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435